                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RICHARD DAVID RODRIGUEZ,

                               Plaintiff,
                                                              No. 1:18-cv-988-KRS
v.

NANCY A. BERRYHILL,
Deputy Commissioner for Operations
of Social Security Administration,

                               Defendant.

         ORDER DISMISSING CASE FOR LACK OF JURISDICTION
       THIS MATTER comes before the Court upon Defendant’s Motion to Dismiss (Doc. 17),

filed January 11, 2019. In her motion, Defendant asks the Court to Dismiss Plaintiff’s complaint,

arguing that Plaintiff’s claim is still pending before the Social Security Appeals Council and thus

the Court is without jurisdiction to entertain Plaintiff’s cause of action. See, e.g., 42 U.S.C. §

405(g) (permitting a civil action to commence after the Commissioner of Social Security has

rendered a final decision on a claim for disability benefits); Sims v. Apfel, 530 U.S. 103, 106 (2000)

(explaining that an individual may obtain judicial review of a disability decision after the Social

Security Appeals Council either grants review of a claim and issues a decision or denies a request

for review).

       Plaintiff failed to respond to Defendant’s motion and, on February 14, 2019, the Court

entered an Order to Show Cause (Doc. 18), wherein it directed Plaintiff to show cause as to why

his complaint should not be dismissed. To date, Plaintiff has not responded to the order and the

deadline for so doing passed on February 21, 2019.

       Having reviewed Defendant’s motion and determined that the Commissioner has yet to

issue a final decision regarding Plaintiff’s claim for disability benefits, the Court FINDS and
CONCLUDES that the motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss (Doc. 17) is

hereby GRANTED and Plaintiff’s Complaint (Doc. 1) is DISMISSED for lack of jurisdiction.


                                                 ______________________________________
                                                 KEVIN R. SWEAZEA
                                                 UNITED STATES MAGISTRATE JUDGE
